DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/CN2019/087986, filed on 05/22/2019.
Examiner notes that the priority document PCT/CN2019/087986 does not disclose the claimed “wherein that the first coding mode is applied to the first sub-block is determined at least based on a size of the first sub-block and a second allowed maximum size for the first coding mode, wherein a single second syntax element that indicates the second allowed maximum size is included in the bitstream which is also used for controlling usage of a differential coding mode for a video block of a video region which also includes the current video block, and wherein in the differential coding mode, differences between quantized residuals derived with an intra prediction mode of the video block and predictions of the quantized residuals are included in the bitstream.” Priority document ‘986 only contains Figures 1-16 and the related disclosure, however, the claims refer to Fig. 21 and par. [0329] of the instant application, which was not disclosed until the ‘543 priority document. The limitation is disclosed in priority document PCT/CN2020/019543 filed 05/21/2020. Therefore, the earliest priority date for the claims is 05/21/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/04/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's argument, see pages 10-11, filed on May 9, 2022, have been fully considered, but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, 9-13, 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ko, (U.S. Patent Application Publication No. 2022/0141465 A1), [hereinafter Ko].
Regarding claim 1, Ko discloses a method of processing video data (Ko: [0002] a video signal processing method and device by which a video signal is encoded or decoded), comprising: 
determining, at a sub-block level of a current video block comprising multiple sub- blocks, that a first coding mode is applied to a first sub-block of the multiple sub-blocks, wherein the first coding mode is a transform skip mode (Ko: [0207]Referring to FIG. 17, when sps_sbt_enabled_flag indicates that SBT may be used (e.g., when the value of sps_sbtenabled_flag is 1), sps_sbt_max_size_64_flag may be signaled.), wherein, for an encoding operation, the first coding mode does not apply a transform operation, or for a decoding operation, the first coding mode does not apply an inverse transform operation (Ko: [0209] The syntax structure of FIG. 17 may include sps_transform_skip_enabled_flag. sps_transform_skip_enabled_flag may be a flag indicating whether or not transform skip is usable. In this case, the transform skip may indicate that transform is not performed; and Fig. 2 inverse transformation unit 225), and 
wherein the current video block is a coding unit (Ko: [0032] FIG. 3 shows an embodiment in which a coding tree unit is divided into coding units in a picture.), 
wherein the multiple sub-blocks are smaller in size than the coding unit (Fig. 15); and 
performing, based on the determining, a conversion between the current video block of a video and the bitstream of the video (Ko: [0002] a video signal processing method and device by which a video signal is encoded or decoded [i.e., conversion]).
wherein that the first coding mode is applied to the first sub-block is determined at least based on a size of the first sub-block  (Ko: [0207] sps_sbt_max_size_64_flag may be a flag indicating the maximum size that the SBT may be used) and 
a second allowed maximum size for the first coding mode (Ko: [0208] When the maximum transform size is less than the maximum size that the SBT indicated by sps_sbt_max_size_64_flag may be used, the maximum size that the SBT may be used may be set as the maximum transform size), 
wherein a single second syntax element that indicates the second allowed maximum size is included in the bitstream which is also used for controlling usage of a differential coding mode for a video block of a video region which also includes the current video block (Ko: [0278] A maximum transform skip size may be less than the maximum transform size [i.e., second allowed maximum size].  And [0291] when cbWidth is less than or equal to MaxTsSize [i.e., second allowed maximum size] and cbHeight is less than or equal to MaxTsSize, BDPCM may be used. When cbWidth is greater than MaxTsSize or cbHeight is greater than MaxTsSize, BDPCM may not be usable), and wherein in the differential coding mode, differences between quantized residuals derived with an intra prediction mode of the video block and predictions of the quantized residuals are included in the bitstream (Ko: [0285] BDPCM may be described as quantized residual differential pulse coded modulation (RDPCM)).
Regarding claim 2, Ko discloses all the limitations of claim 1, as discussed above. Ko also discloses wherein the multiple sub-blocks are split from the current video block based on a size of the current video block and a first allowed maximum size for a transform process (Ko: [0184] For example, when Chroma format is Monochrome, only one sample array may exist, and SubWidthC and SubHeightC may both be 1. When Chroma format is 4:2:0 sampling, two chroma arrays may exist. In this case, the chroma array may have a half width and a half height of a luma array, and SubWidthC and SubHeightC may both be 2. When Chroma format is 4:2:2 sampling, two chroma arrays may exist. In this case, the chroma array may have a half width of the luma array and the same height as the luma array, and SubWidthC and SubHeightC may be 2 and 1, respectively. When Chroma format is 4:4:4 sampling, two chroma arrays may exist. In this case, the chroma array may have the same width and the same height as the luma array, and SubWidthC and SubHeightC may both be 1.)
Regarding claim 3, Ko discloses all the limitations of claim 1, as discussed above. Ko also discloses wherein the determining whether the first coding mode is applied to the sub-block is based on a first syntax element included in the bitstream, and wherein the first syntax element is associated with the sub-block (Ko: [0207] In addition, the syntax structure of FIG. 17 may include sps_sbt_enabled_flag and sps_sbt_max_size_64_flag. sps_sbt_enabled_flag may be a flag indicating whether or not subblock transform (SBT) may be used.)
Regarding claim 5, Ko discloses all the limitations of claim 1, as discussed above. Ko also discloses wherein the first coding mode is applied to the first sub-block at least under a condition that the size of the sub-block is smaller than or equal to the second allowed maximum size (Ko: [0278] A maximum transform skip size may be less than the maximum transform size [i.e., second allowed maximum size]. For example, if the maximum transform size is variable, the maximum transform skip size may vary accordingly. Therefore, when the maximum transform size is variable, a method of signaling the maximum transform skip size may vary accordingly; and [0184] chroma array may have a half width of the luma array).
Regarding claim 7, Ko discloses all the limitations of claim 1, as discussed above. Ko also discloses a third syntax element that indicates on/off control for the differential coding mode is included at a sequence parameter set (SPS) level of the bitstream under the conditional check of whether the first coding mode is allowed (Ko: [0283] A syntax element indicating whether or not BDPCM is used may exist. For example, the syntax element may be BdpcmFlag or intra_bdpcm_flag. Signaling of the syntax element indicating whether or not BDPCM is used may be performed at the CU level. In addition, a syntax element at a higher level indicating whether or not BDPCM may be used may exist. For example, the syntax element at the higher level indicating whether or not BDPCM is used may be sps_bdpcm_enabled_flag.)
Regarding claim 9, Ko discloses all the limitations of claim 1, as discussed above. Ko also discloses wherein the conversion includes encoding the current video block into the bitstream (Fig. 1).
Regarding claim 10, Ko discloses all the limitations of claim 1, as discussed above. Ko also discloses 1wherein the conversion includes decoding the current video block from the bitstream (Fig. 2).
Regarding claim 11, Ko discloses all the limitations of claim 1, in method form rather than apparatus form. Ko also discloses a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor (Ko: [0024] In addition, a non-transitory computer-readable medium for storing a bitstream, the bitstream is encoded by an encoding method and [0516] Some embodiments may also be implemented in the form of a recording medium including computer-executable instructions such as a program module that is executed by a computer.) Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 11.
Regarding claim 12, Ko discloses all the limitations of claim 2, in method form rather than apparatus form. Ko also discloses a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor (Ko: [0024] In addition, a non-transitory computer-readable medium for storing a bitstream, the bitstream is encoded by an encoding method and [0516] Some embodiments may also be implemented in the form of a recording medium including computer-executable instructions such as a program module that is executed by a computer.) Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to those elements of claim 12.
Regarding claim 13, Ko discloses all the limitations of claim 3, in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those elements of claim 13.
Regarding claim 15, Ko discloses all the limitations of claim 5, in method form rather than apparatus form. Kim also discloses a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor (Ko: [0024] In addition, a non-transitory computer-readable medium for storing a bitstream, the bitstream is encoded by an encoding method and [0516] Some embodiments may also be implemented in the form of a recording medium including computer-executable instructions such as a program module that is executed by a computer.) Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to those elements of claim 15.
Regarding claim 16, Ko discloses all the limitations of claim 7, in method form rather than apparatus form. Ko also discloses a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor (Ko: [0024] In addition, a non-transitory computer-readable medium for storing a bitstream, the bitstream is encoded by an encoding method and [0516] Some embodiments may also be implemented in the form of a recording medium including computer-executable instructions such as a program module that is executed by a computer.). Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to those elements of claim 16.
Regarding claim 17, Ko discloses all the limitations of claim 1, in method form rather than apparatus form. Ko also discloses a non-transitory computer-readable storage medium storing instructions that cause a processor (Ko: [0024] In addition, a non-transitory computer-readable medium for storing a bitstream, the bitstream is encoded by an encoding method and [0516] Some embodiments may also be implemented in the form of a recording medium including computer-executable instructions such as a program module that is executed by a computer.) Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 17. 
Regarding claim 18, Ko discloses all the limitations of claim 5, in method form rather than apparatus form. Ko also discloses a non-transitory computer-readable storage medium storing instructions that cause a processor (Ko: [0024] In addition, a non-transitory computer-readable medium for storing a bitstream, the bitstream is encoded by an encoding method and [0516] Some embodiments may also be implemented in the form of a recording medium including computer-executable instructions such as a program module that is executed by a computer.)  Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to those elements of claim 18.
Regarding claim 19, Ko discloses all the limitations of claim 1, in method of processing form rather than method of storing form. Ko also discloses a non-transitory computer-readable storage medium (Ko: [0024] In addition, a non-transitory computer-readable medium for storing a bitstream, the bitstream is encoded by an encoding method and [0516] Some embodiments may also be implemented in the form of a recording medium including computer-executable instructions such as a program module that is executed by a computer.). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 19.
Regarding claim 20, Kim discloses all the limitations of claim 5, in method form rather than apparatus form. Ko also discloses a non-transitory computer-readable storage medium (Ko: [0024] In addition, a non-transitory computer-readable medium for storing a bitstream, the bitstream is encoded by an encoding method and [0516] Some embodiments may also be implemented in the form of a recording medium including computer-executable instructions such as a program module that is executed by a computer.) Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to those elements of claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ko, as applied to claim 1 above, and further in view of Lai, (U.S. Patent Application Publication No. 2016/0227221 A1), [hereinafter Lai].
Regarding claim 8, Ko discloses all the limitations claim 1, as discussed above. However, Ko does not explicitly disclose wherein in the first coding mode, a quantization operation is also skipped in the encoding process and an inverse quantization operation is also skipped in the decoding process.
Lai suggests wherein in the first coding mode, a quantization operation is also skipped in the encoding process and an inverse quantization operation is also skipped in the decoding process (where the coding mode is selected from a second group comprising a transquant bypass mode (transform-quantization bypass mode) and a TS (transform-skip) coding mode; 0070).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the transform skip of Ko with transquant bypass suggested by Lai. The motivation would be to enable lossless coding of CUs. Lai at ¶0003.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee US 2022/0014775 discloses determining, at a sub-block level of a current video block comprising multiple sub- blocks, that a first coding mode is applied to a first sub-block of the multiple sub-blocks, wherein the first coding mode is a transform skip mode ([0573] Transform skip may be applied only for part of a plurality of sub-blocks. In an example, as in an example shown in FIG. 38, it may be set to apply transform skip to a sub-block at a top position of a current block and may be set not to apply transform skip to a sub-block at a bottom position.) Joshi US 2014/0362917 A1, cited by applicant, discloses wherein in the differential coding mode, differences between quantized residuals ([0060] transform-skip coding is used in this description to refer to video coding methods in which the transform is skipped, but quantization is still performed) derived with an intra prediction mode of the video block and predictions of the quantized residuals are included in the bitstream ([0082] In some examples, for inter-predicted or intra-BC predicted blocks, video encoder 20 signals whether RDPCM is on or off (e.g., whether RDPCM is applied or not) and direction of the RDPCM (if applied) at the TU level. In these examples, the block resulting from the difference between the predictive block and the original block is divided into TUs and then video encoder 20 signals information (e.g., syntax elements such as a flag) indicating whether RDPCM is applied or not and information of the direction of the RDPCM (if applied) for each TU.)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST, Alternate FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Alison Slater/Primary Examiner, Art Unit 2487